Exhibit 10.3

 

AMENDED AND RESTATED WARRANT AGREEMENT

 



THIS AMENDED AND RESTATED WARRANT AGREEMENT (the “Agreement” or “Warrant
Agreement”), dated as of November 19, 2018, is between ARYA Sciences Acquisition
Corp., a Cayman Islands exempted company (the “Company”), and Continental Stock
Transfer & Trust Company, a New York corporation (the “Warrant Agent”).

 

WHEREAS, on October 10, 2018, ARYA Sciences Holdings, a Cayman Islands exempted
limited company (the “Sponsor”), purchased 5,953,125 warrants, bearing the
legend set forth in Exhibit B hereto (the “Private Placement Warrants”),
pursuant to a Private Placement Warrants Purchase Agreement (the “Private
Placement Warrants Purchase Agreement”); and

 

WHEREAS, the Company may issue up to an additional 1,500,000 Warrants, which
will be identical to the Private Placement Warrants, in consideration of certain
working capital loans that may be made by the Sponsor or the Company’s officers,
directors or affiliates; and

 

WHEREAS, the Company completed an initial public offering (the “Public
Offering”) of units, each unit comprised of one Class A Ordinary Share (as
defined below) and one-half of one Public Warrant (as defined below) (the
“Units”) and, in connection therewith, issued and delivered 7,187,500 Warrants
(the “Public Warrants” and, together with the Private Placement Warrants, the
“Warrants”) to the public investors, each such whole Warrant evidencing the
right of the holder thereof to purchase one Class A ordinary share of the
Company, par value $0.0001 per share (“Class A Ordinary Share(s)”), for $11.50
per whole share, subject to adjustment as described herein; and

 

WHEREAS, a Registration Statement on Form S-1 (No. 333-227283) (the
“Registration Statement”) containing a prospectus (the “Prospectus”) for the
registration, under the Securities Act of 1933, as amended (the “Act”), of,
among other securities, the Warrants filed by the Company with the Securities
and Exchange Commission (the “Commission”) has been declared effective; and

 

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange, redemption and exercise of the Warrants; and

 

WHEREAS, the Company and the Warrant Agent previously entered into a Warrant
Agreement on October 10, 2018 (the “Initial Warrant Agreement”), providing for
the form and provisions of the Warrants, the terms upon which they were issued
and exercised, and the respective rights, limitation of rights, and immunities
of the Company, the Warrant Agent, and the holders of the Warrants; and

 

WHEREAS, the Company and the Warrant Agent now desire to amend and restate the
Initial Warrant Agreement solely to provide for an amendment to Section 4.5 to
conform to the description thereof in the Prospectus, in accordance with clauses
(ii) and (iii) of Section 9.8; and

 

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Company and countersigned by
or on behalf of the Warrant Agent, as provided herein, the valid, binding and
legal obligations of the Company, and to authorize the execution and delivery of
this Agreement.

 



 

 

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

1. Appointment of Warrant Agent. The Company hereby appoints the Warrant Agent
to act as agent for the Company for the Warrants, and the Warrant Agent hereby
accepts such appointment and agrees to perform the same in accordance with the
terms and conditions set forth in this Agreement.

 

2. Warrants.

 

2.1 Form of Warrant. Each Warrant shall be issued in registered form only, shall
be in substantially the form of Exhibit A hereto, the provisions of which are
incorporated herein and shall be signed by, or bear the facsimile signature of,
the Chairman of the Board of Directors or Chief Executive Officer and Treasurer,
Secretary or Assistant Secretary of the Company and shall bear a facsimile of
the Company’s seal. In the event the person whose facsimile signature has been
placed upon any Warrant shall have ceased to serve in the capacity in which such
person signed the Warrant before such Warrant is issued, it may be issued with
the same effect as if he or she had not ceased to be such at the date of
issuance.

 

2.2 Uncertificated Warrants. Notwithstanding anything herein to the contrary,
any Warrant, or portion thereof, may be issued as part of, and be represented
by, a Unit, and any Warrant may be issued in uncertificated or book-entry form
through the Warrant Agent and/or the facilities of The Depository Trust Company
(the “Depositary”) or other book-entry depositary system, in each case as
determined by the Board of Directors of the Company or by an authorized
committee thereof. Any Warrant so issued shall have the same terms, force and
effect as a certificated Warrant that has been duly countersigned by the Warrant
Agent in accordance with the terms of this Agreement.

 

2.3 Effect of Countersignature. Except with respect to uncertificated Warrants
as described above, unless and until countersigned by the Warrant Agent pursuant
to this Agreement, a Warrant shall be invalid and of no effect and may not be
exercised by the holder thereof.

 

2.4 Registration.

 

2.4.1 Warrant Register. The Warrant Agent shall maintain books (“Warrant
Register”) for the registration of original issuance and the registration of
transfer of the Warrants. Upon the initial issuance of the Warrants, the Warrant
Agent shall issue and register the Warrants in the names of the respective
holders thereof in such denominations and otherwise in accordance with
instructions delivered to the Warrant Agent by the Company.

 

2.4.2 Registered Holder. Prior to due presentment for registration of transfer
of any Warrant, the Company and the Warrant Agent may deem and treat the person
in whose name such Warrant shall be registered upon the Warrant Register (a
“registered holder”) as the absolute owner of such Warrant and of each Warrant
represented thereby (notwithstanding any notation of ownership or other writing
on the Warrant certificate made by anyone other than the Company or the Warrant
Agent), for the purpose of any exercise thereof, and for all other purposes, and
neither the Company nor the Warrant Agent shall be affected by any notice to the
contrary.

 



2

 

 

2.5 Detachability of Warrants. The securities comprising the Units will not be
separately transferable until the 52nd day following the date of the Prospectus
or, if such 52nd day is not on a day, other than a Saturday, Sunday or federal
holiday, on which banks in New York City are generally open for normal business
(a “Business Day”), then on the immediately succeeding Business Day following
such date, or earlier with the consent of Jefferies LLC, as representative of
the several underwriters of the Public Offering (the “Representative”), but in
no event will the Representative allow separate trading of the securities
comprising the Units until (A) the Company has filed a Current Report on Form
8-K with the Commission containing an audited balance sheet reflecting the
receipt by the Company of the gross proceeds of the Public Offering, including
the proceeds received by the Company from the exercise of the underwriters’
over-allotment option in the Public Offering, and (B) the Company issues a press
release and files with the Commission a Current Report on Form 8-K announcing
when such separate trading shall begin. After the consummation of an initial
Business Combination, all Warrants will automatically begin separate trading.

 

2.6 Private Placement Warrant Attributes. The Private Placement Warrants will be
issued in the same form as the Public Warrants but they (i) will not be
redeemable by the Company and (ii) may be exercised for cash or on a cashless
basis at the holder’s option, in either case as long as the Private Placement
Warrants are held by the initial purchasers or their affiliates and permitted
transferees (as prescribed in Section 5.6 hereof). Once a Private Placement
Warrant is transferred to a holder other than an affiliate or permitted
transferee, it shall be treated as a Public Warrant hereunder for all purposes.

 

3. Terms and Exercise of Warrants

 

3.1 Warrant Price. Each whole Warrant shall, when countersigned by the Warrant
Agent, entitle the registered holder thereof, subject to the provisions of such
Warrant and of this Warrant Agreement, to purchase from the Company the number
of Class A Ordinary Shares stated therein, at the price of $11.50 per share,
subject to the adjustments provided in Section 4 hereof and in the last sentence
of this Section 3.1. The term “Warrant Price” as used in this Warrant Agreement
refers to the price per share at which the Class A Ordinary Shares may be
purchased at the time a Warrant is exercised. The Company in its sole discretion
may lower the Warrant Price at any time prior to the Expiration Date (as defined
below) for a period of not less than twenty (20) Business Days; provided, that
the Company shall provide at least twenty (20) days’ prior written notice of
such reduction to registered holders of the Warrants and, provided further that
any such reduction shall be applied consistently to all of the Warrants.

 

3.2 Duration of Warrants. A Warrant may be exercised only during the period (the
“Exercise Period”) commencing on the later of (i) 30 days after the consummation
by the Company of its initial merger, share exchange, asset acquisition, share
purchase, reorganization or other similar business combination with one or more
businesses or entities (the “Business Combination”) (as described more fully in
the Registration Statement) or (ii) 12 months from the closing of the Public
Offering, and terminating at 5:00 p.m., New York City time on the earlier to
occur of (a) five years from the consummation of the Business Combination and
(ii) the Redemption Date as provided in Section 6.2 hereof (in each case, the
“Expiration Date”). Except with respect to the right to receive the Redemption
Price (as set forth in Section 6 hereunder), each Warrant not exercised on or
before the Expiration Date shall become void, and all rights thereunder and all
rights in respect thereof under this Agreement shall cease at the close of
business on the Expiration Date. The Company in its sole discretion may extend
the duration of the Warrants by delaying the Expiration Date; provided, however,
that the Company will provide at least twenty (20) days’ prior written notice of
any such extension to registered holders of the Warrants and, provided further
that any such extension shall be identical in duration among all the Warrants.

 



3

 

 

3.3 Exercise of Warrants.

 

3.3.1 Payment. Subject to the provisions of the Warrant and this Warrant
Agreement, a Warrant, when countersigned by the Warrant Agent, may be exercised
by the registered holder thereof by surrendering it, at the office of the
Warrant Agent, or at the office of its successor as Warrant Agent, together with
(i) an election to purchase form, duly executed, electing to exercise such
Warrants, as set forth in the Warrant, and (ii) payment in full of the Warrant
Price for each Ordinary Share as to which the Warrant is exercised and any and
all applicable taxes due in connection with the exercise of the Warrant, the
exchange of the Warrants for the Ordinary Shares and the issuance of such
Ordinary Shares, as follows:

 

(a) by good certified check or good bank draft payable to the order of the
Warrant Agent; or

 

(b) in the event of a redemption pursuant to Section 6 hereof in which the
Company has elected to force all holders of Warrants to exercise such Warrants
on a “cashless basis,” by surrendering the Warrants for that number of Class A
Ordinary Shares equal to the quotient obtained by dividing (x) the product of
the number of Class A Ordinary Shares underlying the Warrants, multiplied by the
difference between the Warrant Price and the “Fair Market Value” (as defined
below) by (y) the Fair Market Value. Solely for purposes of this Section
3.3.1(b), the “Fair Market Value” shall mean the average last reported sale
price of the Class A Ordinary Shares for the ten (10) trading days ending on the
third trading day prior to the date on which the notice of redemption is sent to
the holders of Warrants pursuant to Section 6 hereof; or

 

(c) with respect to any Private Placement Warrants, so long as such Private
Placement Warrants are held by the initial purchasers of the Private Placement
Warrants or their permitted transferees, by surrendering such Warrants for that
number of Class A Ordinary Shares equal to the quotient obtained by dividing (x)
the product of the number of Class A Ordinary Shares underlying the Warrants,
multiplied by the difference between the exercise price of the Warrants and the
“Fair Market Value” by (y) the Fair Market Value; provided, however, that no
cashless exercise shall be permitted unless the Fair Market Value is equal to or
higher than the exercise price. Solely for purposes of this Section 3.3.1(c),
the “Fair Market Value” shall mean the average last reported sale price of the
Class A Ordinary Shares for the ten (10) trading days ending on the third
trading day prior to the date of exercise; or

 

(d) in the event the registration statement required by Section 7.4 hereof is
not effective and current within sixty (60) days after the closing of the
Business Combination, by surrendering such Warrants for that number of Class A
Ordinary Shares equal to the quotient obtained by dividing (x) the product of
the number of Class A Ordinary Shares underlying the Warrants, multiplied by the
difference between the exercise price of the Warrants and the “Fair Market
Value” by (y) the Fair Market Value; provided, however, that no cashless
exercise shall be permitted unless the Fair Market Value is equal to or higher
than the exercise price. Solely for purposes of this Section 3.3.1(d), the “Fair
Market Value” shall mean the average reported last sale price of the Class A
Ordinary Shares for the ten (10) trading days ending on the day prior to the
date of exercise.

 



4

 

 

3.3.2 Issuance of Certificates. As soon as practicable after the exercise of any
Warrant and the clearance of the funds in payment of the Warrant Price (if any),
the Company shall issue to the registered holder of such Warrant a book-entry
position or certificate, as applicable, for the number of Class A Ordinary
Shares to which he is entitled, registered in such name or names as may be
directed by him, her or it, and if such Warrant shall not have been exercised in
full, a new book-entry position or countersigned Warrant, as applicable, for the
number of shares as to which such Warrant shall not have been exercised.
Notwithstanding the foregoing, in no event will the Company be required to net
cash settle the Warrant exercise. No Warrant shall be exercisable and the
Company shall not be obligated to issue Class A Ordinary Shares upon exercise of
a Warrant unless the Class A Ordinary Shares issuable upon such Warrant exercise
has been registered, qualified or deemed to be exempt under the securities laws
of the state of residence of the registered holder of the Warrants. In the event
that the condition in the immediately preceding sentence is not satisfied with
respect to a Warrant, the holder of such Warrant shall not be entitled to
exercise such Warrant and such Warrant may have no value and expire worthless,
in which case the purchaser of a Unit containing such Public Warrants shall have
paid the full purchase price for the Unit solely for the Class A Ordinary Shares
underlying such Unit. Warrants may not be exercised by, or securities issued to,
any registered holder in any state in which such exercise would be unlawful.

 

3.3.3 Valid Issuance. All Class A Ordinary Shares issued upon the proper
exercise of a Warrant in conformity with this Agreement shall be validly issued,
fully paid and nonassessable.

 

3.3.4 Date of Issuance. Each person in whose name any such book-entry position
or certificate, as applicable, for Class A Ordinary Shares is issued shall for
all purposes be deemed to have become the holder of record of such shares on the
date on which the Warrant, or book-entry position representing such Warrant, was
surrendered and payment of the Warrant Price was made, irrespective of the date
of delivery of such certificate in the case of a certificated Warrant, except
that, if the date of such surrender and payment is a date when the share
transfer books of the Company or book-entry system of the Warrant Agent are
closed, such person shall be deemed to have become the holder of such shares at
the close of business on the next succeeding date on which the share transfer
books or book-entry system are open.

 



5

 

 

3.3.5 Maximum Percentage. A holder of a Warrant may notify the Company in
writing in the event it elects to be subject to the provisions contained in this
subsection 3.3.5; however, no holder of a Warrant shall be subject to this
subsection 3.3.5 unless he, she or it makes such election. If the election is
made by a holder, the Warrant Agent shall not affect the exercise of the
holder’s Warrant, and such holder shall not have the right to exercise such
Warrant, to the extent that after giving effect to such exercise, such person
(together with such person’s affiliates), to the Warrant Agent’s actual
knowledge, would beneficially own in excess of 4.9% or 9.8% (as specified by the
Holder) (the “Maximum Percentage”) of the Class A Ordinary Shares outstanding
immediately after giving effect to such exercise. For purposes of the foregoing
sentence, the aggregate number of Class A Ordinary Shares beneficially owned by
such person and its affiliates shall include the number of Class A Ordinary
Shares issuable upon exercise of the Warrant with respect to which the
determination of such sentence is being made, but shall exclude Class A Ordinary
Shares that would be issuable upon (x) exercise of the remaining, unexercised
portion of the Warrant beneficially owned by such person and its affiliates and
(y) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company beneficially owned by such person and its
affiliates (including, without limitation, any convertible notes or convertible
preference shares or warrants) subject to a limitation on conversion or exercise
analogous to the limitation contained herein. Except as set forth in the
preceding sentence, for purposes of this paragraph, beneficial ownership shall
be calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”). For purposes of the Warrant, in
determining the number of issued and outstanding Class A Ordinary Shares, the
holder may rely on the number of issued and outstanding Class A Ordinary Shares
as reflected in (1) the Company’s most recent annual report on Form 10-K,
quarterly report on Form 10-Q, current report on Form 8-K or other public filing
with the Securities and Exchange Commission as the case may be, (2) a more
recent public announcement by the Company or (3) any other notice by the Company
or Continental Stock Transfer & Trust Company setting forth the number of Class
A Ordinary Shares outstanding. For any reason at any time, upon the written
request of the holder of the Warrant, the Company shall, within two (2) Business
Days, confirm orally and in writing to such holder the number of Class A
Ordinary Shares then outstanding. In any case, the number of issued and
outstanding Class A Ordinary Shares shall be determined after giving effect to
the conversion or exercise of equity securities of the Company by the holder and
its affiliates since the date as of which such number of issued and outstanding
Class A Ordinary Shares was reported. By written notice to the Company, the
holder of a Warrant may from time to time increase or decrease the Maximum
Percentage applicable to such holder to any other percentage specified in such
notice; provided, however, that any such increase shall not be effective until
the sixty-first (61st) day after such notice is delivered to the Company.

 

4. Adjustments.

 

4.1 Share Dividends - Split Ups. If after the date hereof, the number of issued
and outstanding Class A Ordinary Shares is increased by a share dividend payable
in Class A Ordinary Shares, or by a split up of Class A Ordinary Shares, or
other similar event, then, on the effective date of such share dividend, split
up or similar event, the number of Class A Ordinary Shares issuable on exercise
of each Warrant shall be increased in proportion to such increase in issued and
outstanding Class A Ordinary Shares.

 

4.2 Aggregation of Shares. If after the date hereof, the number of issued and
outstanding Class A Ordinary Shares is decreased by a consolidation,
combination, reverse share split or reclassification of Class A Ordinary Shares
or other similar event, then, on the effective date of such consolidation,
combination, reverse share split, reclassification or similar event, the number
of Class A Ordinary Shares issuable on exercise of each Warrant shall be
decreased in proportion to such decrease in issued and outstanding Class A
Ordinary Shares.

 



6

 

 

4.3 Extraordinary Dividends. If the Company, at any time while the Warrants are
outstanding and unexpired, shall pay a cash dividend or make a distribution in
cash, securities or other assets to the holders of the Class A Ordinary Shares
or other shares of the Company’s capital stock into which the Warrants are
convertible (an “Extraordinary Dividend”), then the Warrant Price shall be
decreased, effective immediately after the effective date of such Extraordinary
Dividend, by the amount of cash and the fair market value (as determined by the
Company’s Board of Directors, in good faith) of any securities or other assets
paid on each Class A Ordinary Shares in respect of such Extraordinary Dividend;
provided, however, that none of the following shall be deemed an Extraordinary
Dividend for purposes of this provision: (a) any adjustment described in
subsection 4.1 above, (b) any cash dividends or cash distributions which, when
combined on a per share basis with all other cash dividends and cash
distributions paid on the Class A Ordinary Shares during the 365-day period
ending on the date of declaration of such dividend or distribution does not
exceed $0.50 (as adjusted to appropriately reflect any of the events referred to
in other subsections of this Section 4 and excluding cash dividends or cash
distributions that resulted in an adjustment to the Warrant Price or to the
number of Class A Ordinary Shares issuable on exercise of each Warrant) but only
with respect to the amount of the aggregate cash dividends or cash distributions
equal to or less than $0.50 per share, (c) any payment to satisfy the conversion
rights of the holders of the Class A Ordinary Shares in connection with a
proposed initial Business Combination or (d) any payment in connection with the
Company’s liquidation and the distribution of its assets upon its failure to
consummate the Business Combination. Solely for purposes of illustration, if the
Company, at a time while the Warrants are outstanding and unexpired, pays a cash
dividend of $0.35 per share and previously paid an aggregate of $0.40 of cash
dividends and cash distributions on the Class A Ordinary Shares during the
365-day period ending on the date of declaration of such $0.35 per share
dividend, then the Warrant Price will be decreased, effectively immediately
after the effective date of such $0.35 per share dividend, by $0.25 (the
absolute value of the difference between $0.75 per share (the aggregate amount
of all cash dividends and cash distributions paid or made in such 365-day
period, including such $0.35 dividend) and $0.50 per share (the greater of (x)
$0.50 per share and (y) the aggregate amount of all cash dividends and cash
distributions paid or made in such 365-day period prior to such $0.35
dividend)).

 

4.4 Adjustments in Exercise Price. Whenever the number of Class A Ordinary
Shares purchasable upon the exercise of the Warrants is adjusted, as provided in
Sections 4.1 and 4.2 above, the Warrant Price shall be adjusted (to the nearest
cent) by multiplying such Warrant Price immediately prior to such adjustment by
a fraction (x) the numerator of which shall be the number of Class A Ordinary
Shares purchasable upon the exercise of the Warrants immediately prior to such
adjustment, and (y) the denominator of which shall be the number of Class A
Ordinary Shares so purchasable immediately thereafter.

 



7

 

 

4.5 Replacement of Securities upon Reorganization, etc. In case of any
reclassification or reorganization of the issued and outstanding Class A
Ordinary Shares (other than a change covered by Section 4.1, 4.2 or 4.3 hereof
or that solely affects the par value of the Class A Ordinary Shares), or in the
case of any merger or consolidation of the Company with or into another
corporation (other than a consolidation or merger in which the Company is the
continuing corporation and that does not result in any reclassification or
reorganization of the issued and outstanding Class A Ordinary Shares), or in the
case of any sale or conveyance to another corporation or entity of the assets or
other property of the Company as an entirety or substantially as an entirety in
connection with which the Company is dissolved, the Warrant holders shall
thereafter have the right to purchase and receive, upon the basis and upon the
terms and conditions specified in the Warrants and in lieu of the Class A
Ordinary Shares of the Company immediately theretofore purchasable and
receivable upon the exercise of the rights represented thereby, the kind and
amount of shares of stock or other securities or property (including cash)
receivable upon such reclassification, reorganization, merger or consolidation,
or upon a dissolution following any such sale or transfer, that the Warrant
holder would have received if such Warrant holder had exercised his, her or its
Warrant(s) immediately prior to such event; and if any reclassification also
results in a change in the Class A Ordinary Shares covered by Section 4.1, 4.2
or 4.3, then such adjustment shall be made pursuant to Sections 4.1, 4.2, 4.3,
4.4 and this Section 4.5; provided,  that if less than 70% of the consideration
receivable by the holders of the Ordinary Shares in the applicable event is
payable in the form of ordinary shares in the successor entity that is listed
for trading on a national securities exchange or is quoted in an established
over-the-counter market, or is to be so listed for trading or quoted immediately
following such event, and if the Registered Holder properly exercises the
Warrant within thirty (30) days following the public disclosure of the
consummation of such applicable event by the Company pursuant to a Current
Report on Form 8-K filed with the Commission, the Warrant Price shall be reduced
by an amount (in dollars) equal to the difference (but in no event less than
zero) of (i) the Warrant Price in effect prior to such reduction minus (ii) (A)
the Per Share Consideration (as defined below) minus (B) the Black-Scholes
Warrant Value (as defined below). The “Black-Scholes Warrant Value” means the
value of a Warrant immediately prior to the consummation of the applicable event
based on the Black-Scholes Warrant Model for a Capped American Call on Bloomberg
Financial Markets (“Bloomberg”). For purposes of calculating such amount,
(1) Section 6 of this Agreement shall be taken into account, (2) the price of
each Ordinary Share shall be the volume weighted average price of the Ordinary
Shares as reported during the ten (10) trading day period ending on the trading
day prior to the effective date of the applicable event, (3) the assumed
volatility shall be the 90 day volatility obtained from the HVT function on
Bloomberg determined as of the trading day immediately prior to the day of the
announcement of the applicable event, and (4) the assumed risk-free interest
rate shall correspond to the U.S. Treasury rate for a period equal to the
remaining term of the Warrant. “Per Share Consideration” means (i) if the
consideration paid to holders of the Ordinary Shares consists exclusively of
cash, the amount of such cash per Ordinary Share, and (ii) in all other cases,
the volume weighted average price of the Ordinary Shares as reported during the
ten (10) trading day period ending on the trading day prior to the effective
date of the applicable event. In no event will the Warrant Price be reduced to
less than the par value per share issuable upon exercise of such Warrant. The
provisions of this Section 4.5 shall similarly apply to successive
reclassifications, reorganizations, mergers or consolidations, sales or other
transfers.

 

4.6 Notices of Changes in Warrant. Upon every adjustment of the Warrant Price or
the number of shares issuable upon exercise of a Warrant, the Company shall give
written notice thereof to the Warrant Agent, which notice shall state the
Warrant Price resulting from such adjustment and the increase or decrease, if
any, in the number of Class A Ordinary Shares purchasable at such price upon the
exercise of a Warrant, setting forth in reasonable detail the method of
calculation and the facts upon which such calculation is based. Upon the
occurrence of any event specified in Sections 4.1, 4.2, 4.3, 4.4 or 4.5, then,
in any such event, the Company shall give written notice to each Warrant holder,
at the last address set forth for such holder in the Warrant Register, of the
record date or the effective date of the event. Failure to give such notice, or
any defect therein, shall not affect the legality or validity of such event.

 



8

 

 

4.7 No Fractional Warrants or Shares. No fractional Warrants will be issued
hereunder. Additionally, notwithstanding any provision contained in this Warrant
Agreement to the contrary, the Company shall not issue fractional Class A
Ordinary Shares upon the exercise of Warrants. If, by reason of any adjustment
made pursuant to this Section 4, the holder of any Warrant would be entitled,
upon the exercise of such Warrant, to receive a fractional interest in a share,
the Company shall, upon such exercise, round down to the nearest whole number of
Class A Ordinary Shares to be issued to such Warrant holder.

 

4.8 Form of Warrant. The form of Warrant need not be changed because of any
adjustment pursuant to this Section 4, and Warrants issued after such adjustment
may state the same Warrant Price and the same number of shares as is stated in
the Warrants initially issued pursuant to this Agreement. However, the Company
may at any time in its sole discretion make any change in the form of Warrant
that the Company may deem appropriate and that does not affect the substance
thereof, and any Warrant thereafter issued or countersigned, whether in exchange
or substitution for an outstanding Warrant or otherwise, may be in the form as
so changed.

 

4.9 No Adjustment. For the avoidance of doubt, no adjustment shall be made to
the terms of the Warrants solely as a result of an adjustment to the conversion
ratio of the Company’s Class B ordinary shares into Class A Ordinary Shares or
the conversion of Class B ordinary shares into Class A Ordinary Shares, in each
case pursuant to the Company’s amended and restated memorandum and articles of
association, as amended from time to time, or for the issuance of Class A
Ordinary Shares at a per share price less than the Warrant Price.

 

5. Transfer and Exchange of Warrants.

 

5.1 Registration of Transfer. The Warrant Agent shall register the transfer,
from time to time, of any outstanding Warrant upon the Warrant Register, upon
surrender of such Warrant for transfer, properly endorsed with signatures
properly guaranteed and accompanied by appropriate instructions for transfer.
Upon any such transfer, a new Warrant representing an equal aggregate number of
Warrants shall be issued and the old Warrant shall be cancelled by the Warrant
Agent. The Warrants so cancelled shall be delivered by the Warrant Agent to the
Company from time to time upon request.

 

5.2 Procedure for Surrender of Warrants. Warrants may be surrendered to the
Warrant Agent, together with a written request for exchange or transfer, and
thereupon the Warrant Agent shall issue in exchange therefor one or more new
Warrants as requested by the registered holder of the Warrants so surrendered,
representing an equal aggregate number of Warrants; provided, however, that in
the event that a Warrant surrendered for transfer bears a restrictive legend (as
in the case of the Private Placement Warrants), the Warrant Agent shall not
cancel such Warrant and issue new Warrants in exchange therefor until the
Warrant Agent has received an opinion of counsel for the Company stating that
such transfer may be made and indicating whether the new Warrants must also bear
a restrictive legend.

 

5.3 Fractional Warrants. The Warrant Agent shall not be required to effect any
registration of transfer or exchange which will result in the issuance of a
warrant certificate or book-entry position for a fraction of a Warrant, except
as a part of the Units.

 



9

 

 

5.4 Service Charges. No service charge shall be made for any exchange or
registration of transfer of Warrants.

 

5.5 Warrant Execution and Countersignature. The Warrant Agent is hereby
authorized to countersign and to deliver, in accordance with the terms of this
Agreement, the Warrants required to be issued pursuant to the provisions of this
Section 5, and the Company, whenever required by the Warrant Agent, will supply
the Warrant Agent with Warrants duly executed on behalf of the Company for such
purpose.

 

5.6 Private Placement Warrants. The Warrant Agent shall not register any
transfer of Private Placement Warrants until 30 days after the consummation by
the Company of an initial Business Combination, except for transfers (i) to the
Company’s officers or directors, any affiliates or family members of any of the
Company’s officers or directors, any members or partners of the Sponsor or their
affiliates, or any affiliates of the Sponsor, (ii) in the case of an individual,
by gift to a member of the individual’s immediate family or to a trust, the
beneficiary of which is a member of one of the individual’s immediate family, an
affiliate of such person or to a charitable organization, (iii) in the case of
an individual, by virtue of laws of descent and distribution upon death of the
individual, (iv) in the case of an individual, pursuant to a qualified domestic
relations order, (v) by private sales or transfers made in connection with the
Business Combination at prices no greater than the price at which the Private
Placement Warrants were originally purchased, (vi) by virtue of the holder’s
organizational documents upon liquidation or dissolution of the holder, (vii) to
the Company for no value for cancellation in connection with the consummation of
the Business Combination, (viii) in the event of the Company’s liquidation prior
to the completion of a Business Combination, or (ix) in the event of completion
of a liquidation, merger, share exchange or other similar transaction which
results in all of the Company’s shareholders having the right to exchange their
Class A Ordinary Shares for cash, securities or other property subsequent to the
completion of a Business Combination, in each case (except for clause (vii) or
with the prior written consent of the Company) on the condition that prior to
such registration for transfer, the Warrant Agent shall be presented with
written documentation pursuant to which each transferee or the trustee or legal
guardian for such transferee (the “permitted transferees”) agrees to be bound by
the terms of the Private Placement Warrants Purchase Agreement.

 

6. Redemption.

 

6.1 Redemption. Subject to Section 6.4 hereof, all but not less than all of the
outstanding Public Warrants may be redeemed, at the option of the Company, at
any time while they are exercisable and prior to their expiration (so long as
there is a current registration statement in effect with respect to the Class A
Ordinary Shares underlying the Warrants), at the office of the Warrant Agent,
upon the notice referred to in Section 6.2, at the price of $0.01 per Warrant
(“Redemption Price”), provided that the last sales price of the Class A Ordinary
Shares equals or exceeds $18.00 per share (subject to adjustment in accordance
with Section 4 hereof), on each of twenty (20) trading days within any thirty
(30) trading day period ending on the third business day prior to the date on
which notice of redemption is given.

 

6.2 Date Fixed for, and Notice of, Redemption. In the event that the Company
shall elect to redeem all of the Public Warrants, the Company shall fix a date
for the redemption (the “Redemption Date”). Notice of redemption shall be mailed
by first class mail, postage prepaid, by the Company not less than 30 days prior
to the Redemption Date to the registered holders of the Public Warrants to be
redeemed at their last addresses as they shall appear on the registration books.
Any notice mailed in the manner herein provided shall be conclusively presumed
to have been duly given whether or not the registered holder received such
notice.

 



10

 

 

6.3 Exercise After Notice of Redemption. The Public Warrants may be exercised,
for cash (or on a “cashless basis” in accordance with Section 3 hereof) at any
time after notice of redemption shall have been given by the Company pursuant to
Section 6.2 hereof and prior to the Redemption Date. In the event that the
Company determines to require all holders of Public Warrants to exercise their
Warrants on a “cashless basis” pursuant to Section 3.3.1(b), the notice of
redemption will contain the information necessary to calculate the number of
Class A Ordinary Shares to be received upon exercise of the Warrants, including
the “Fair Market Value” in such case. On and after the Redemption Date, the
record holder of the Warrants shall have no further rights except to receive,
upon surrender of the Warrants, the Redemption Price.

 

6.4 Exclusion of Private Placement Warrants. The Company agrees that the
redemption rights provided in this Section 6 shall not apply to the Private
Placement Warrants if at the time of the redemption such Private Placement
Warrants continue to be held by the initial purchasers or their permitted
transferees. However, once such Private Placement Warrants are transferred
(other than to permitted transferees under Section 5.6), the Company may redeem
the Private Placement Warrants, provided that the criteria for redemption are
met, including the opportunity of the holder of such Private Placement Warrants
to exercise the Private Placement Warrants prior to redemption pursuant to
Section 6.3. Private Placement Warrants that are transferred to persons other
than Permitted Transferees shall upon such transfer cease to be Private
Placement Warrants and shall become Public Warrants under this Agreement.

 

7. Other Provisions Relating to Rights of Holders of Warrants.

 

7.1 No Rights as Shareholder. A Warrant does not entitle the registered holder
thereof to any of the rights of a shareholder of the Company, including, without
limitation, the right to receive dividends, or other distributions, exercise any
preemptive rights to vote or to consent or to receive notice as shareholders in
respect of the meetings of shareholders or the election of directors of the
Company or any other matter.

 

7.2 Lost, Stolen, Mutilated, or Destroyed Warrants. If any Warrant is lost,
stolen, mutilated, or destroyed, the Company and the Warrant Agent may on such
terms as to indemnity or otherwise as they may in their discretion impose (which
shall, in the case of a mutilated Warrant, include the surrender thereof), issue
a new Warrant of like denomination, tenor, and date as the Warrant so lost,
stolen, mutilated, or destroyed. Any such new Warrant shall constitute a
substitute contractual obligation of the Company, whether or not the allegedly
lost, stolen, mutilated, or destroyed Warrant shall be at any time enforceable
by anyone.

 

7.3 Reservation of Class A Ordinary Shares. The Company shall at all times
reserve and keep available a number of its authorized but unissued Class A
Ordinary Shares that will be sufficient to permit the exercise in full of all
outstanding Warrants issued pursuant to this Agreement.

 



11

 

 

7.4 Registration of Class A Ordinary Shares. The Company agrees that as soon as
practicable, but in no event later than twenty (20) Business Days after the
closing of its initial Business Combination, it shall use its reasonable best
efforts to file with the Securities and Exchange Commission a registration
statement for the registration, under the Act, of the Class A Ordinary Shares
issuable upon exercise of the Warrants, and it shall use its reasonable best
efforts to take such action as is necessary to register or qualify for sale, in
those states in which the Warrants were initially offered by the Company, the
Class A Ordinary Shares issuable upon exercise of the Warrants, to the extent an
exemption is not available. The Company will use its reasonable best efforts to
cause the same to become effective and to maintain the effectiveness of such
registration statement until the expiration of the Warrants in accordance with
the provisions of this Agreement. In addition, the Company agrees to use its
reasonable best efforts to register such securities under the blue sky laws of
the states of residence of the exercising warrant holders to the extent an
exemption is not available. If any such registration statement has not been
declared effective by the 60th day following the closing of the Business
Combination, holders of the Warrants shall have the right, during the period
beginning on the 61st day after the closing of the Business Combination and
ending upon such registration statement being declared effective by the
Securities and Exchange Commission, and during any other period when the Company
shall fail to have maintained an effective registration statement covering the
Class A Ordinary Shares issuable upon exercise of the Warrants, to exercise such
Warrants on a “cashless basis” as determined in accordance with Section
3.3.1(d). The Company shall provide the Warrant Agent with an opinion of counsel
for the Company (which shall be an outside law firm with securities law
experience) stating that (i) the exercise of the Warrants on a cashless basis in
accordance with this Section 7.4 is not required to be registered under the Act
and (ii) the Class A Ordinary Shares issued upon such exercise are transferable
without registration under the Act by any holder which (a) is not an “affiliate”
of the Company as defined in Rule 144(a)(1) under the Securities Act, (b) has
not been such an “affiliate” within three months of such transfer, (c) has not
acquired such Class A Ordinary shares within one year of such transfer, and
(iii) will not be required to bear a restrictive legend. For the avoidance of
any doubt, unless and until all of the Warrants have been exercised on a
cashless basis or have expired, the Company shall continue to be obligated to
comply with its registration obligations under the first three sentences of this
Section 7.4.

 

8. Concerning the Warrant Agent and Other Matters.

 

8.1 Payment of Taxes. The Company will from time to time promptly pay all taxes
and charges that may be imposed upon the Company or the Warrant Agent in respect
of the issuance or delivery of Class A Ordinary Shares upon the exercise of
Warrants, but the Company shall not be obligated to pay any transfer taxes in
respect of the Warrants or such shares.

 

8.2 Resignation, Consolidation, or Merger of Warrant Agent.

 

8.2.1 Appointment of Successor Warrant Agent. The Warrant Agent, or any
successor to it hereafter appointed, may resign its duties and be discharged
from all further duties and liabilities hereunder after giving sixty (60) days’
notice in writing to the Company. If the office of the Warrant Agent becomes
vacant by resignation or incapacity to act or otherwise, the Company shall
appoint in writing a successor Warrant Agent in place of the Warrant Agent. If
the Company shall fail to make such appointment within a period of 30 days after
it has been notified in writing of such resignation or incapacity by the Warrant
Agent or by the holder of a Warrant (who shall, with such notice, submit his
Warrant for inspection by the Company), then the holder of any Warrant may apply
to the Supreme Court of the State of New York for the County of New York for the
appointment of a successor Warrant Agent at the Company’s cost. Any successor
Warrant Agent, whether appointed by the Company or by such court, shall be a
corporation organized and existing under the laws of the State of New York, in
good standing, and authorized under such laws to exercise corporate trust powers
and subject to supervision or examination by federal or state authority. After
appointment, any successor Warrant Agent shall be vested with all the authority,
powers, rights, immunities, duties, and obligations of its predecessor Warrant
Agent with like effect as if originally named as Warrant Agent hereunder,
without any further act or deed; but if for any reason it becomes necessary or
appropriate, the predecessor Warrant Agent shall execute and deliver, at the
expense of the Company, an instrument transferring to such successor Warrant
Agent all the authority, powers, and rights of such predecessor Warrant Agent
hereunder; and upon request of any successor Warrant Agent the Company shall
make, execute, acknowledge, and deliver any and all instruments in writing for
more fully and effectually vesting in and confirming to such successor Warrant
Agent all such authority, powers, rights, immunities, duties, and obligations.

 



12

 

 

8.2.2 Notice of Successor Warrant Agent. In the event a successor Warrant Agent
shall be appointed, the Company shall give notice thereof to the predecessor
Warrant Agent and the transfer agent for the Class A Ordinary Shares not later
than the effective date of any such appointment.

 

8.2.3 Merger or Consolidation of Warrant Agent. Any corporation into which the
Warrant Agent may be merged or with which it may be consolidated or any
corporation resulting from any merger or consolidation to which the Warrant
Agent shall be a party shall be the successor Warrant Agent under this Agreement
without any further act.

 

8.3 Fees and Expenses of Warrant Agent.

 

8.3.1 Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration for its services as such Warrant Agent hereunder and will reimburse
the Warrant Agent upon demand for all expenditures that the Warrant Agent may
reasonably incur in the execution of its duties hereunder.

 

8.3.2 Further Assurances. The Company agrees to perform, execute, acknowledge,
and deliver or cause to be performed, executed, acknowledged, and delivered all
such further and other acts, instruments, and assurances as may reasonably be
required by the Warrant Agent for the carrying out or performing of the
provisions of this Agreement.

 

8.4 Liability of Warrant Agent.

 

8.4.1 Reliance on Company Statement. Whenever in the performance of its duties
under this Agreement, the Warrant Agent shall deem it necessary or desirable
that any fact or matter be proved or established by the Company prior to taking
or suffering any action hereunder, such fact or matter (unless other evidence in
respect thereof be herein specifically prescribed) may be deemed to be
conclusively proved and established by a statement signed by the Chief Executive
Officer or Chairman of the Board of Directors of the Company and delivered to
the Warrant Agent. The Warrant Agent may rely upon such statement for any action
taken or suffered in good faith by it pursuant to the provisions of this
Agreement.

 



13

 

 

8.4.2 Indemnity. The Warrant Agent shall be liable hereunder only for its own
gross negligence, willful misconduct or bad faith. The Company agrees to
indemnify the Warrant Agent and save it harmless against any and all
liabilities, including judgments, costs and reasonable, documented counsel fees,
for anything done or omitted by the Warrant Agent in the execution of this
Agreement except as a result of the Warrant Agent’s gross negligence, willful
misconduct, or bad faith.

 

8.4.3 Exclusions. The Warrant Agent shall have no responsibility with respect to
the validity of this Agreement or with respect to the validity or execution of
any Warrant (except its countersignature thereof); nor shall it be responsible
for any breach by the Company of any covenant or condition contained in this
Agreement or in any Warrant; nor shall it be responsible to make any adjustments
required under the provisions of Section 4 hereof or responsible for the manner,
method, or amount of any such adjustment or the ascertaining of the existence of
facts that would require any such adjustment; nor shall it by any act hereunder
be deemed to make any representation or warranty as to the authorization or
reservation of any Class A Ordinary Shares to be issued pursuant to this
Agreement or any Warrant or as to whether any Class A Ordinary Shares will, when
issued, be valid and fully paid and nonassessable.

 

8.5 Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Agreement and agrees to perform the same upon the terms and
conditions herein set forth and among other things, shall account promptly to
the Company with respect to Warrants exercised and concurrently account for, and
pay to the Company, all monies received by the Warrant Agent for the purchase of
Class A Ordinary Shares through the exercise of Warrants.

 

9. Miscellaneous Provisions.

 

9.1 Successors. All the covenants and provisions of this Agreement by or for the
benefit of the Company or the Warrant Agent shall bind and inure to the benefit
of their respective successors and assigns.

 

9.2 Notices. Any notice, statement or demand authorized by this Agreement to be
given or made by the Warrant Agent or by the holder of any Warrant to or on the
Company shall be sufficiently given when so delivered if by hand or overnight
delivery or if sent by certified mail or private courier service within five
days after deposit of such notice, postage prepaid, addressed (until another
address is filed in writing by the Company with the Warrant Agent), as follows:

 

ARYA Sciences Acquisition Corp.
51 Astor Place, 10th Floor
New York, NY 10003
Attn: James Mannix, Secretary

 



14

 

 

Any notice, statement or demand authorized by this Agreement to be given or made
by the holder of any Warrant or by the Company to or on the Warrant Agent shall
be sufficiently given when so delivered if by hand or overnight delivery or if
sent by certified mail or private courier service within five days after deposit
of such notice, postage prepaid, addressed (until another address is filed in
writing by the Warrant Agent with the Company), as follows:

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Compliance Department

 

with a copy in each case to:

 

Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attn: Christian O. Nagler

 

and

 

Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue, Suite 1400
Palo Alto, California 94301
Attn: Gregg A. Noel, Esq.

 

and

 

Jefferies LLC
520 Madison Avenue, 2nd Floor
New York, NY 10022
Attn: General Counsel

 

9.3 Applicable Law. The validity, interpretation, and performance of this
Agreement and of the Warrants shall be governed in all respects by the laws of
the State of New York, without giving effect to conflicts of law principles that
would result in the application of the substantive laws of another jurisdiction.
The Company hereby agrees that any action, proceeding or claim against it
arising out of or relating in any way to this Agreement shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive. The Company hereby waives
any objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum. Any such process or summons to be served upon the Company
may be served by transmitting a copy thereof by registered or certified mail,
return receipt requested, postage prepaid, addressed to it at the address set
forth in Section 9.2 hereof. Such mailing shall be deemed personal service and
shall be legal and binding upon the Company in any action, proceeding or claim.

 

9.4 Persons Having Rights under this Agreement. Nothing in this Agreement
expressed and nothing that may be implied from any of the provisions hereof is
intended, or shall be construed, to confer upon, or give to, any person or
corporation other than the parties hereto and the registered holders of the
Warrants any right, remedy, or claim under or by reason of this Warrant
Agreement or of any covenant, condition, stipulation, promise, or agreement
hereof. All covenants, conditions, stipulations, promises, and agreements
contained in this Warrant Agreement shall be for the sole and exclusive benefit
of the parties hereto and their successors and assigns and of the registered
holders of the Warrants.

 



15

 

 

9.5 Examination of the Warrant Agreement. A copy of this Agreement shall be
available at all reasonable times at the office of the Warrant Agent in the
United States, for inspection by the registered holder of any Warrant. The
Warrant Agent may require any such holder to submit his Warrant for inspection
by it.

 

9.6 Counterparts. This Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

9.7 Effect of Headings. The Section headings herein are for convenience only and
are not part of this Warrant Agreement and shall not affect the interpretation
thereof.

 

9.8 Amendments.

 

This Agreement may be amended by the parties hereto without the consent of any
registered holder or any other party for the purpose of: (i) curing any
ambiguity, (ii) curing, correcting or supplementing any defective provision or
mistake contained herein, (iii) adding or changing any other provisions with
respect to matters or questions arising under this Agreement as the parties may
deem necessary or desirable and that the parties deem shall not adversely affect
the interest of the registered holders, and (iv) adjusting the Warrant Price in
accordance with the terms hereof.

 

All other modifications or amendments, including any amendment to increase the
Warrant Price or shorten the Exercise Period and any amendment to the terms of
only the Private Placement Warrants, shall require the written consent or vote
of the registered holders of at least 50% of the then outstanding Public
Warrants. Notwithstanding the foregoing, the Company may lower the Warrant Price
or extend the duration of the Exercise Period pursuant to Sections 3.1 and 3.2,
respectively, without the consent of the registered holders.

 

9.9 Trust Account Waiver. The Warrant Agent acknowledges and agrees that it
shall not make any claims or proceed against the trust account established by
the Company in connection with the Public Offering (as more fully described in
the Registration Statement) (“Trust Account”), including by way of set-off, and
shall not be entitled to any funds in the Trust Account under any circumstance.
In the event that the Warrant Agent has a claim against the Company under this
Agreement, the Warrant Agent will pursue such claim solely against the Company
and not against the property held in the Trust Account.

 

9.10 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Warrant Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

 

[Signature Page Follows]

 

16

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.

 

  ARYA SCIENCES ACQUISITION CORP.         By: /s/ James Mannix   Name: James
Mannix   Title: Secretary         CONTINENTAL STOCK TRANSFER & TRUST COMPANY    
    By: /s/ Steven Vacante   Name: Steven Vacante   Title: Vice President

 

 

 

 

 

EXHIBIT A

 

[Form of Warrant Certificate]

 

[FACE]

 

Number

 

Warrants

 



 

 

THIS WARRANT SHALL BE VOID IF NOT EXERCISED PRIOR
TO THE EXPIRATION OF THE EXERCISE PERIOD PROVIDED FOR
IN THE WARRANT AGREEMENT DESCRIBED BELOW

 

ARYA SCIENCES ACQUISITION CORP.

 

A Cayman Islands Exempted Company

 

CUSIP [●]

 

Warrant Certificate

 

This Warrant Certificate certifies that, or registered assigns, is the
registered holder of warrant(s) evidenced hereby (the “Warrants” and each, a
“Warrant”) to purchase shares of Class A ordinary shares, $0.0001 par value
(“Ordinary Shares”), of ARYA Sciences Acquisition Corp., a Cayman Islands
exempted company (the “Company”). Each Warrant entitles the holder, upon
exercise during the period set forth in the Warrant Agreement referred to below,
to receive from the Company that number of fully paid and non-assessable
Ordinary Shares as set forth below, at the exercise price (the “Exercise Price”)
as determined pursuant to the Warrant Agreement, payable in lawful money (or
through “cashless exercise” as provided for in the Warrant Agreement) of the
United States of America upon surrender of this Warrant Certificate and payment
of the Exercise Price at the office or agency of the Warrant Agent referred to
below, subject to the conditions set forth herein and in the Warrant Agreement.
Defined terms used in this Warrant Certificate but not defined herein shall have
the meanings given to them in the Warrant Agreement.

 

Each Warrant is initially exercisable for one fully paid and non-assessable
Ordinary Share. The number of Ordinary Shares issuable upon exercise of the
Warrants is subject to adjustment upon the occurrence of certain events set
forth in the Warrant Agreement.

 

The initial Exercise Price per Ordinary Share for any Warrant is equal to $11.50
per share. The Exercise Price is subject to adjustment upon the occurrence of
certain events set forth in the Warrant Agreement.

 

Subject to the conditions set forth in the Warrant Agreement, the Warrants may
be exercised only during the Exercise Period and to the extent not exercised by
the end of such Exercise Period, such Warrants shall become void.

 



A-1

 

 

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof and such further provisions shall for all
purposes have the same effect as though fully set forth at this place.

 

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent, as such term is used in the Warrant Agreement.

 

This Warrant Certificate shall be governed by and construed in accordance with
the internal laws of the State of New York, without regard to conflicts of laws
principles thereof.

 

  ARYA SCIENCES ACQUISITION CORP.         By:
                                         Name:     Title:           CONTINENTAL
STOCK TRANSFER & TRUST COMPANY, as Warrant Agent         By:     Name:    
Title:  

 

A-2

 

 

[FORM OF WARRANT CERTIFICATE]

 

[REVERSE]

 

The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants entitling the holder on exercise to receive Ordinary Shares
and are issued or to be issued pursuant to a Warrant Agreement dated as of
October 10, 2018 (the “Warrant Agreement”), duly executed and delivered by the
Company to Continental Stock Transfer & Trust Company, a New York corporation,
as warrant agent (the “Warrant Agent”), which Warrant Agreement is hereby
incorporated by reference in and made a part of this instrument and is hereby
referred to for a description of the rights, limitation of rights, obligations,
duties and immunities thereunder of the Warrant Agent, the Company and the
holders (the words “holders” or “holder” meaning the Registered Holders or
Registered Holder) of the Warrants. A copy of the Warrant Agreement may be
obtained by the holder hereof upon written request to the Company. Defined terms
used in this Warrant Certificate but not defined herein shall have the meanings
given to them in the Warrant Agreement.

 

Warrants may be exercised at any time during the Exercise Period set forth in
the Warrant Agreement. The holder of Warrants evidenced by this Warrant
Certificate may exercise them by surrendering this Warrant Certificate, with the
form of election to purchase set forth hereon properly completed and executed,
together with payment of the Exercise Price as specified in the Warrant
Agreement (or through “cashless exercise” as provided for in the Warrant
Agreement) at the principal corporate trust office of the Warrant Agent. In the
event that upon any exercise of Warrants evidenced hereby the number of Warrants
exercised shall be less than the total number of Warrants evidenced hereby,
there shall be issued to the holder hereof or his, her or its assignee, a new
Warrant Certificate evidencing the number of Warrants not exercised.

 

Notwithstanding anything else in this Warrant Certificate or the Warrant
Agreement, no Warrant may be exercised unless at the time of exercise (i) a
registration statement covering the Ordinary Shares to be issued upon exercise
is effective under the Securities Act and (ii) a prospectus thereunder relating
to the Ordinary Shares is current, except through “cashless exercise” as
provided for in the Warrant Agreement.

 

The Warrant Agreement provides that upon the occurrence of certain events the
number of Ordinary Shares issuable upon exercise of the Warrants set forth on
the face hereof may, subject to certain conditions, be adjusted. If, upon
exercise of a Warrant, the holder thereof would be entitled to receive a
fractional interest in an Ordinary Share, the Company shall, upon exercise,
round down to the nearest whole number of Ordinary Shares to be issued to the
holder of the Warrant.

 

Warrant Certificates, when surrendered at the principal corporate trust office
of the Warrant Agent by the Registered Holder thereof in person or by legal
representative or attorney duly authorized in writing, may be exchanged, in the
manner and subject to the limitations provided in the Warrant Agreement, but
without payment of any service charge, for another Warrant Certificate or
Warrant Certificates of like tenor evidencing in the aggregate a like number of
Warrants.

 

Upon due presentation for registration of transfer of this Warrant Certificate
at the office of the Warrant Agent, a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued to the transferee(s) in exchange for this Warrant
Certificate, subject to the limitations provided in the Warrant Agreement,
without charge except for any tax or other governmental charge imposed in
connection therewith.

 

The Company and the Warrant Agent may deem and treat the Registered Holder(s)
hereof as the absolute owner(s) of this Warrant Certificate (notwithstanding any
notation of ownership or other writing hereon made by anyone), for the purpose
of any exercise hereof, of any distribution to the holder(s) hereof, and for all
other purposes, and neither the Company nor the Warrant Agent shall be affected
by any notice to the contrary. Neither the Warrants nor this Warrant Certificate
entitles any holder hereof to any rights of a shareholder of the Company.

 

A-3

 

 

ELECTION TO PURCHASE

 

(TO BE EXECUTED UPON EXERCISE OF WARRANT)

 

The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant Certificate, to receive Ordinary Shares and herewith tenders
payment for such Ordinary Shares to the order of ARYA Sciences Acquisition Corp.
(the “Company”) in the amount of $[●] in accordance with the terms hereof. The
undersigned requests that a certificate for such Ordinary Shares be registered
in the name of [●], whose address is [●] and that such Ordinary Shares be
delivered to whose address is [●]. If said number of Ordinary Shares is less
than all of the Ordinary Shares purchasable hereunder, the undersigned requests
that a new Warrant Certificate representing the remaining balance of such
Ordinary Shares be registered in the name of [●], whose address is [●] and that
such Warrant Certificate be delivered to [●], whose address is [●].

 

In the event that the Warrant has been called for redemption by the Company
pursuant to Section 6 of the Warrant Agreement and the Company has required
cashless exercise pursuant to Section 6.3 of the Warrant Agreement, the number
of Ordinary Shares that this Warrant is exercisable for shall be determined in
accordance with subsection 3.3.1(b) and Section 6.3 of the Warrant Agreement.

 

In the event that the Warrant is a Private Placement Warrant that is to be
exercised on a “cashless” basis pursuant to subsection 3.3.1(c) of the Warrant
Agreement, the number of Ordinary Shares that this Warrant is exercisable for
shall be determined in accordance with subsection 3.3.1(c) of the Warrant
Agreement.

 

In the event that the Warrant is to be exercised on a “cashless” basis pursuant
to Section 7.4 of the Warrant Agreement, the number of Ordinary Shares that this
Warrant is exercisable for shall be determined in accordance with Section 7.4 of
the Warrant Agreement.

 

In the event that the Warrant may be exercised, to the extent allowed by the
Warrant Agreement, through cashless exercise (i) the number of Ordinary Shares
that this Warrant is exercisable for would be determined in accordance with the
relevant section of the Warrant Agreement which allows for such cashless
exercise and (ii) the holder hereof shall complete the following: The
undersigned hereby irrevocably elects to exercise the right, represented by this
Warrant Certificate, through the cashless exercise provisions of the Warrant
Agreement, to receive Ordinary Shares. If said number of Ordinary Shares is less
than all of the Ordinary Shares purchasable hereunder (after giving effect to
the cashless exercise), the undersigned requests that a new Warrant Certificate
representing the remaining balance of such Ordinary Shares be registered in the
name of [●], whose address is [●] and that such Warrant Certificate be delivered
to [●], whose address is [●].

 

[Signature Page Follows]

 

A-4

 

 

Date: _____________, 20__

 

      (Signature)                   (Address)           (Tax Identification
Number)

 

Signature Guaranteed:          

 

THE SIGNATURE(S) SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION
(BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH
MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM, PURSUANT TO
S.E.C. RULE 17Ad-15 OR ANY SUCCESSOR RULE).

 

[Signature Page to Election to Purchase]

 

A-5

 

 

EXHIBIT B

 

LEGEND

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY
NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE. IN ADDITION,
SUBJECT TO ANY ADDITIONAL LIMITATIONS ON TRANSFER DESCRIBED IN THE LETTER
AGREEMENT BY AND AMONG ARYA SCIENCES ACQUISITION CORP. (THE “COMPANY”), ARYA
SCIENCES HOLDINGS AND THE OTHER INDIVIDUALS PARTY THERETO, THE SECURITIES
REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD OR TRANSFERRED PRIOR TO THE DATE
THAT IS THIRTY (30) DAYS AFTER THE DATE UPON WHICH THE COMPANY COMPLETES ITS
INITIAL BUSINESS COMBINATION (AS DEFINED IN SECTION 3 OF THE WARRANT AGREEMENT
REFERRED TO HEREIN) EXCEPT TO A PERMITTED TRANSFEREE (AS DEFINED IN SECTION 2 OF
THE WARRANT AGREEMENT) WHO AGREES IN WRITING WITH THE COMPANY TO BE SUBJECT TO
SUCH TRANSFER PROVISIONS.

 

SECURITIES EVIDENCED BY THIS CERTIFICATE AND CLASS A ORDINARY SHARES OF THE
COMPANY ISSUED UPON EXERCISE OF SUCH SECURITIES SHALL BE ENTITLED TO
REGISTRATION RIGHTS UNDER A REGISTRATION RIGHTS AGREEMENT TO BE EXECUTED BY THE
COMPANY.

 



B-1

